Exhibit THE MIDDLEBY CORPORATION FORM OF 2 RESTRICTED STOCK AGREEMENT This RESTRICTED STOCK AGREEMENT (this “Agreement”), dated as of the day of , 20 (the “Date of Grant”) is entered into by and between The Middleby Corporation, a Delaware corporation (the “Company”) and (the “Grantee” and, together with the Company, the “Parties”). RECITALS Pursuant to The Middleby Corporation 2007 Stock Incentive Plan (the “Plan”), the Board of Directors of the Company (the “Board”), as the administrator of the Plan, has determined to grant to the Grantee restricted shares (the “Restricted Stock”) of the Company’s common stock, par value $0.01 per share (the “Common Stock”), on the terms and conditions set forth herein, and hereby grants such Restricted Stock. NOW, THEREFORE, the Parties hereto agree as follows: 1.Grant of Restricted Stock.The Company hereby grants to the Grantee shares of Restricted Stock (the “Grant”), pursuant to the terms and conditions of this Agreement and the Plan.The Grantee shall not be required to pay any cash consideration in exchange for the Restricted Stock. 2.Restrictions and Restricted Period. (a)Restrictions.Except as set forth in Section 8(b) of this Agreement, the Restricted Stock may not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed of and shall be subject to a risk of forfeiture as described in Section 4 of this Agreement until the lapse of the Restricted Period (as defined below).The restrictions set forth in this Section 2(a) are referred to herein as the “Restrictions”. (b)Restricted Period.The Restrictions shall lapse and the shares of Restricted Stock shall become fully vested and transferable (provided, that such transfer is otherwise permitted in accordance with federal and state securities laws) if the Board determines that an applicable Return on Equity (as defined below) percentage described below has been achieved as of the applicable vesting date described below: (i) shares of Restricted Stock (the “Tranche One Shares”) shall vest on March 15, 2011 IF the Board determines, which determination shall be made not later than March 10, 2011, that the Return on Equity for the period commencing on January 3, 2010 and ending on January 1, 2011 (the "Fiscal 2010 ROE") is equal to or greater than 10% (the “Tranche One Fiscal 2010 ROE
